Citation Nr: 1619807	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Erica D. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and an October 2008 rating decision by the RO in St. Louis, Missouri.   The RO in North Little Rock, Arkansas has original jurisdiction over the Veteran's claim.

The Veteran is represented in this appeal by Erica D. Wilson, an attorney, who is not currently accredited to represent claimants before VA pursuant to 38 C.F.R. § 14.630, but who may provide such representation on a one-time basis.  Also, a completed VA Form 21-22a, acknowledging that no compensation would be paid or charged for her services, was filed in July 2014. 38 C.F.R. § 14.630(a) (2015).

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in February 2010.  A transcript of the hearing is associated with the claims file.

In a March 2013 decision, the Board denied entitlement to service connection for a bilateral foot disorder and a stomach disorder, to include a hernia and pancreatitis.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR), requesting that the Court vacate the Board's March 2013 decision.  In a March 2014 Order, the Court endorsed the JMR and vacated the March 2013 Board decision.  The Veteran's claims were returned to the Board for compliance with the instructions in the March 2014 Court-adopted JMR.

In August 2014, the Board granted the Veteran's claim for service connection of a foot disability, and remanded the claim for service connection of a stomach disorder for additional development.  The Board notes that, as the grant of service connection for a foot disability constitutes a full grant of the desired benefit, the issue is no longer before the Board.  The only remaining issue on appeal is the claim for service connection of a stomach disorder.  Following completion of the additional development, a supplemental statement of the case was issued in June 2015.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

A stomach disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2007 and February 2012, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. 

The Veteran was also afforded VA examinations responsive to the claim for service connection of a stomach disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, at the Veteran's February 2010 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that he currently has a stomach disorder, to include a hernia and pancreatitis, related to his military service.

As noted above, most of the Veteran's service treatment records were destroyed in a fire-related incident.  Nonetheless, the Veteran's separation examination report is of record, and these records are devoid of any complaints or treatment for a stomach disorder, including a hernia and pancreatitis.  Notably, the Veteran's entrance and separation examinations were negative for evidence of a hernia, and his abdominal wall and viscera were normal.  

A September 1960 private treatment record from the Veteran's employer reflects that the Veteran has an epigastric hernia, which had been present for several years.  Nonetheless, these records reflect that he did not have a hernia upon examination in June 1954, September 1960, and February 1963.  In April 1978, he sought treatment for indigestion; there was no diagnosis related to a recurrent stomach disorder.  

The first post-service treatment record reflecting treatment of an abdominal hernia is an April 2000 VA treatment note.  

In a statement received in October 2002, the Veteran's sister indicated that prior to military service the Veteran did not have any problems with his stomach, but that he  had problems with his stomach following service.

During the Veteran's November 2004 hearing before the Board, he indicated that he was a boxer in the military and has reflux problems and ulcers related to boxing blows that he received in service.  

In a February 2008 statement, the Veteran's treating physician, Dr. F, indicated that the Veteran suffered "traumatic" diastasis recti due to boxing punches during his military service.  Dr. W indicated that the Veteran did not experience continued pain, but that the punches caused an obvious ventral shelf in his epigastrium, and opined that this was a significant cosmetic deformity due to his military service.  

VA treatment records reflect that he was treated for a large ventral hernia with a history of repair with mesh.  VA treatment records also reflect that he has a history of gastroesophageal reflux disease (GERD) and pancreatitis.  During the course of his treatment, the Veteran did not report that his stomach symptoms had onset during service.  

The Veteran underwent an epigastric hernia repair in June 2009.  Following a September 2009 abdominal x-ray, the Veteran was diagnosed as having mild or early pancreatitis and interval anterior abdominal epigastric hernia repair with probable post-surgical changes.  

In an October 2009 VA treatment note, the treating nurse indicated that the Veteran had a history of pancreatitis, probably related to statin medication.

During his February 2010 hearing, the Veteran testified that he sought continuous treatment for his stomach problems from his discharge from service until the present.  He testified that he went to the drugstore to obtain Red Liniment to treat his symptoms.  

The Veteran was afforded a VA gastrointestinal examination in June 2010.  He again described the in-service marches and his painful feet. The Veteran reported to the examiner that he was pounded in the stomach while boxing during service.  He told the VA examiner that he boxed infrequently during his service.  Physical examination of the abdomen did not show a current hernia, but a well-healed ventral hernia scar with mesh underneath was noted.  Following a review of the record and the physical examination of the Veteran, the VA examiner diagnosed him with idiopathic pancreatitis with an unclear cause and ventral hernias.  The VA examiner opined that the Veteran's pancreatitis and ventral hernia were not due to being hit in the stomach while boxing in service.  The VA examiner explained that, if a blow to the stomach had caused these problems, there would not be a 60 year plus delay between the blow and the Veteran's first bout of pancreatitis.  The VA examiner also explained that ventral hernias do not result from abdominal trauma.

In a May 2011 addendum, the VA examiner addressed the February 2008 statement from Dr. F.  The VA examiner indicated that he agreed with Dr. F that a diagnosis of diastasis recti was appropriate, but stated that there is no such thing as "traumatic" diastasis recti because it is a congenital deformity, and rarely repaired.  The VA examiner also indicated that the ventral hernia repair is unrelated to the diastasis recti.  He reiterated that the Veteran's hernia and idiopathic pancreatitis are not the result of his military service and that diastasis recti could not be caused by trauma such as boxing; he stated that the diastasis recti is otherwise unrelated to the claimed hernia.

The Veteran was afforded another VA examination related to his claim for service connection of a stomach disorder in December 2014.  According to the report, the Veteran complained of a history of coughing, burning in the throat, and substernal pain since the 1970s or 1980s; his wife reported that he had symptoms since 1948.  The Veteran reported that he was treated for peptic ulcer disease in the 1960s or 1970s and GERD since 2007.  Following a review of the claims file and evaluation of the Veteran, the VA examiner opined that it was less likely than not that the Veteran has any stomach disorder, including a ventral hernia, GERD, and/or pancreatitis that is due to his military service.  The VA examiner explained that the ventral hernia is a congenital condition, and that there was no evidence that it worsened beyond the normal progression in service; there was no evidence of any hernia symptoms in the available service treatment records.

In a February 2015 addendum report, the VA examiner noted that GERD and pancreatitis are acquired diseases and reiterated that ventral hernias are congenital defects.  The VA examiner addressed the Veteran's contentions as to boxing blows and found that such blunt trauma to the abdomen could not cause GERD, pancreatitis, or a ventral hernia because each has independent causes which were unrelated to any trauma  The VA examiner explained that GERD is caused by malfunctioning esophageal gastric junction muscles and a ventral hernia is a congenital defect; pancreatitis is a disease process caused by diabetes mellitus, hyperlipidemia, alcoholism, and other such disorders.  

The VA examiner further explained that the Veteran's reported post-service timeline of the onset of related complaints and diagnoses is not consistent with service related pancreatitis or GERD; there is no medical evidence to suggest that either one originated during active duty or is in any way causally related to his active service.  The VA examiner reiterated that blunt force trauma to the abdomen could not cause or aggravate the Veteran's GERD, pancreatitis, or ventral hernia; he nonetheless noted that the onset of the Veteran's symptoms was many years past service, and that the Veteran did not seek any treatment related to such abdominal trauma in service or immediately thereafter, and thus, it is unlikely that any abdominal trauma in service caused his current GERD, pancreatitis, and ventral hernia.  The VA examiner also noted that for such abdominal trauma to cause an enduring disability, such as the claimed GERD, pancreatitis, and hernia, the abdominal trauma would have to cause such damage as to require immediate care and/or hospitalization, neither of which is shown by the record or alleged by the Veteran.

The weight of the evidence reflects that the Veteran's stomach disorder, including pancreatitis, hernia, and/or GERD, is unrelated to his service.  As will be discussed herein, there is no probative evidence that the Veteran's stomach disorder, including pancreatitis, hernia, and/or GERD, is related to his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran's separation examination report is of record, and there is nothing to indicate any related complaints or diagnoses at separation; physical evaluation of the abdomen, viscera, and musculoskeletal system was normal.  Also, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a disorder manifested by a stomach disorder, including pancreatitis, hernia, and/or GERD, prior to 1960, well after the Veteran's separation service.  To this point, although health records from his employer indicated a history of an epigastric hernia, there was no evidence of a hernia in medical examinations conducted in 1954, 1960, or 1963, and he did not complain of indigestion (or any other stomach symptoms) until 1978; there is no indication of any subsequent treatment prior to April 2000.  Similarly, the Board observes that, in seeking treatment for his gastrointestinal symptoms, he made no mention of his active service and/or any abdominal trauma due to boxing.  His silence as to inservice onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

Moreover, the June 2010 and December 2014 VA examination reports, and the May 2011 and February 2015 addendums, clearly concluded that the Veteran's stomach disorder, including pancreatitis, hernia, and/or GERD, were less likely than not related to the Veteran's service, including any abdominal trauma therein.

In this regard, the June 2010 and December 2014 VA examination reports noted the absence of related complaints during the Veteran's service and between his separation from service in 1947 and his first report of a hernia in 1960, and his next treatment for a hernia in 2000, as well as between service and his first treatment for GERD and pancreatitis in 2007 and 2009, respectively.  According to the VA examiners, this indicates that there is no relationship between his current complaints and his service.  In particular, the June 2010 and December 2014 VA examiners stated that the Veteran's assertions as to an in-service abdominal trauma due boxing were considered; the VA examiners also addressed Dr. F's opinion.  The VA examiners noted that the Veteran's available separation examination report reflects that his abdomen was normal at separation and that the medical evidence reflects that the Veteran's first report of related complaints following his service was 1960; the VA examiner stated that this indicated that his stomach disorder, including pancreatitis, hernia, and/or GERD, was unrelated to his service.  Moreover, the Board points out that the Veteran did not associate his service with his stomach disorder, including pancreatitis, hernia, and/or GERD, until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

The Board again points out record also reflects that the Veteran's ventral hernia is a congenital defect, which, if present during service, did not worsen beyond the natural progression of the condition during service, and that both GERD and pancreatitis are acquired disease processes that cannot be induced by a blunt trauma to the abdomen.  Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his stomach disorder, including pancreatitis, hernia, and/or GERD.  To this point, the December 2014 VA examiner noted that, for any damage to the Veteran's abdomen via blunt trauma to cause an enduring disability, the trauma would have to be so severe as to required immediate medical care and/or hospitalization; no such injury, medical care, or hospitalization is alleged by the Veteran or supported by the available medical evidence of record.

To the extent that the Veteran's wife and sister indicate that the Veteran has a stomach disorder, including pancreatitis, hernia, and/or GERD, related to his service, the Board observes that it appears that these statements were based on a report of history by the Veteran, including statements wherein he told them that his symptoms began in service.  The Board acknowledges that these letters indicate that the Veteran had a stomach disorder, including pancreatitis, hernia, and/or GERD, prior to 1960, but points out that these letters do not demonstrate a causal relationship between the Veteran's service and his stomach disorder, including pancreatitis, hernia, and/or GERD.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements and the opinion of Dr. F.  However, Dr. F's opinion appears to have been based on the history of injury as reported by the Veteran.  Moreover, the May 2011 addendum clearly indicates that there is no such thing as a "traumatic" diastasis recti and that such a diastasis recti is unrelated to the Veteran's ventral shelf in the epigastrium, and thus unrelated to the Veteran's ventral hernias.  This opinion is supported by the later opinions obtained in December 2014 and February 2015.  Thus, the Board concludes that the opinion provided by Dr. F is of less probative value that the medical opinions proffered by the June 2010 and December 2014 which considered the Veteran's entire medical history and specifically the normal abdominal findings during the Veteran's service separation examination.  Moreover, the December 2014 and February 2015 contained a more detailed rationale taking into account the Veteran's reported and documented medical history both during and following service.  With respect to Dr. F.'s opinion, the Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Similarly, the Board finds that the Veteran's statements are less credible than the initial reports for treatment and are insufficient to establish a nexus to his service.  The Board acknowledges that the Veteran is competent to report symptoms and diagnoses of the stomach, as well as when his symptoms were first identified.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as previously discussed, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a hernia before 1960, GERD prior to 2007, and pancreatitis prior to 2009.   Thus, the remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate complaints, treatment, or diagnoses related to his stomach disorder, including pancreatitis, hernia, and GERD, prior to 1960.  To the extent that there are lay opinions, linking the Veteran's claimed stomach disorder, including a hernia, pancreatitis, and GERD, to his service, the Board finds that the probative value of these general lay assertions are outweighed by the clinical evidence of record which does not demonstrate that the Veteran's stomach disorder, including pancreatitis, hernia, and GERD, is related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this regard, the Board points out that the opinions of the June 2010 and December 2014 VA examiners were specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiners found that the Veteran's current stomach disorder, including pancreatitis, hernia, and GERD, did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiners explained the reasons for the conclusion that it was unlikely that the Veteran's stomach disorder, including pancreatitis, hernia, and/or GERD, was related to service, based on an accurate characterization of the evidence of record; the VA examiners considered private and VA medical records and lay statements from the Veteran, as well as the absence of complaints and treatment for many years following service.  The VA examiners concluded that there is no evidence to suggest that the Veteran's stomach disorder, including pancreatitis, hernia, and GERD, began in service; this is consistent with the medical evidence of record.  In sum, the VA opinions are far more reasoned and substantiated by the totality of the evidence.  

Thus, the preponderance of the evidence is against the claim for stomach disorder, including pancreatitis, hernia, and/or GERD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for a stomach disorder is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


